Citation Nr: 0904596	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-07 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for impotence, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to January 
1969 and from April to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

In May 2006, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

The Veteran contends that he was exposed to herbicides while 
serving in the waters offshore of Vietnam and that his 
claimed disabilities are related to active service because of 
such exposure.  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), reversing a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with Haas and appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

In May 2008, the Federal Circuit reversed the Court's earlier 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, 525 
F.3d. 1168 (Fed.Cir. 2008) cert. denied --- U.S. ----, 77 
U.S.L.W. 3267 (Jan. 21, 2009).  VA's Office of General 
Counsel advised the Board that, because the Court concluded 
in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 (2007), 
that all claims at VA subject to the original Haas stay will 
remain stayed until mandate issues in the Federal Circuit's 
decision in Haas, such claims should not be adjudicated until 
mandate issues at the Federal Circuit.  Accordingly, the 
Veteran's appeal was stayed in March 2008 and he was notified 
of the Haas stay that same month.  Because VA's Office of 
General Counsel recently advised the Board that, as the Haas 
litigation has concluded, VA may proceed to adjudicate claims 
previously subject to the Haas stay, the Board will proceed 
to adjudicate the Veteran's appeal.

Unfortunately, for the reasons explained below, the appeal is 
REMANDED again to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In its May 2006 remand, the Board noted that the Veteran had 
served aboard U.S.S. PICKING and U.S.S. BAUSELL during active 
service.  The Board also noted that the Veteran had contended 
that, while his ship was anchored 1/2 mile off the shore of 
Vietnam, helicopters flew over and started dumping Agent 
Orange which blew all over the ship.  Specifically, the Board 
requested that the RO/AMC attempt to obtain the deck logs 
from U.S.S. PICKING and U.S.S. BAUSELL.  

A review of the claims file shows that the RO/AMC did not 
comply with the Board's May 2006 remand.  In February 2007, 
the AMC contacted the Modern Military Branch of the National 
Archives ("National Archives"), informed them of the 
Veteran's dates of service aboard U.S.S. PICKING (from April 
1965 to October 1968) and U.S.S. BAUSELL (from October 1968), 
and requested the deck logs for the time frames when the 
Veteran was aboard these ships.  In March 2007, the National 
Archives responded with a form letter notifying the RO that 
it had "a small staff of a few with limited resources.  As a 
result, we were only able to devote 1-hour of research time 
per request."  The National Archives only provided the deck 
logs for U.S.S. PICKING from August 1, 1965, to November 11, 
1965, and invited the RO to "resubmit another request for 
review of the USS Bausell in October 1968."

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in January 2008 without complying with 
the May 2006 remand instructions and National Archives 
request.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's May 2006 
remand, attempt to obtain the deck logs 
from the Veteran's service aboard U.S.S. 
PICKING and U.S.S. BAUSELL.  As outlined 
in the February 22, 2007, letter from the 
AMC to the Modern Military Branch, 
National Archives, the Veteran served 
aboard U.S.S. PICKING from April 1965 to 
October 1968 and aboard U.S.S. BAUSELL 
from October 1968.  In addition to the 
deck logs already obtained, the Veteran 
served on U.S.S. PICKING which sailed in 
Vietnam waters from November 11 to 19, 
1965; December 1 to 5, 1965; January 28 to 
February 6, 1967; February 14 to March 17, 
1967; and from April 19 to May 9, 1967.  
The Veteran also served on U.S.S. BAUSELL 
which sailed in Vietnam waters from 
October 9 to November 3, 1968; November 13 
to November 20, 1968; and from November 26 
to December 29, 1968.  Please obtain the 
deck logs from these ships for the time 
periods indicated.  A copy of any 
response(s) from the National Archives, to 
include a negative reply, also should be 
included in the claims file.

2.  Thereafter, readjudicate the claims of 
service connection for diabetes mellitus, 
to include as due to herbicide exposure, 
and for peripheral neuropathy of the 
bilateral lower extremities and for 
impotence, each to include as secondary to 
diabetes mellitus.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

